DETAILED ACTION
This action is in response to the application filed 11/11/2019 and subsequent amendment filed 11/13/2019.
Claims 2-21 have been submitted for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 6, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,474,740, hereinafter ‘740, in view of Evans et al. (US 2012/0079126), hereinafter Evans. 

As per instant claim 2, while not identical, claim 1 of ‘740 teaches the limitations of instant claim 2 as may be seen in the following table:

Instant Claim 2				Claims 1 and 6 of ‘740
a method comprising: 

A method comprising:
 displaying, at a consumer device, a library of files and documents stored in a cloud storage, the files and documents being all files and documents irrespective of a supported file format for the consumer device;
displaying, at a consumer device, a library of available files of content for selection, the available files of content being all files irrespective of a supported file format for the consumer device, wherein the library of available files of content for selection comprises at least one file of content of the supported file format and at least one file of content of a non-supported file format;
providing, to a content access service, information of software applications on the consumer device; and
after displaying the library of available files and prior to receiving a user selection at the consumer device, providing, to a content access service, information of device characteristics of the consumer device; 
providing, to the content access service, information of an operating system and software applications running on the consumer device with the information of the device characteristics of the consumer device.

in response to receiving, at the consumer device, the user selection of a selected file of content from among the library of available files of content displayed for selection, automatically invoking a content access service to receive the selected file of content in a consumption format, receiving the selected file of content, and displaying the selected file of content in the consumption format.


However, claim 1 of ‘740 does not explicitly teach of documents stored in a cloud storage.  In a similar field of endeavor, Evans teaches of communicating data to a device based upon the devices detected capabilities (see abstract).  Evans further teaches in the abstract, that the management of devices and content storage is a “cloud-based content management service”.  


	Instant claim 6 corresponds to claim 2 of ‘740.

	Regarding instant claims 16 and 20, the limitations of instant claims 16 and 20 are substantially similar to those of instant claims 2 and 6 and are rejected using identical reasoning.  In addition, claim 14 of ‘740 recites the system components of instant claim 16.

Claims 3-5, 7, 8, 17-19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of ‘740 in view of Evans as applied to claim 1, and further in view of Mason et al. (US 2008/0270587), hereinafter Mason. 

Regarding claim 3, modified ‘740 teaches the method of claim 2 as described above. However, ‘740 does not explicitly teach of the device comprising a limited endpoint editor.  Mason teaches the following:
the consumer device comprises a limited endpoint editor.  As Mason teaches in paragraph [0022], an application 202 requesting a resource may perform at least one 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the software applications of ‘740  with the endpoint editor of Mason.  One of ordinary skill would have been motivated to have made such modification because as Mason teaches in paragraph [0001], such software packages were well known to have different versions, and therefore require different version resources.

Regarding claim 4, modified ‘740 teaches the method of claim 3 as described above. However, as described above, ‘740 does not explicitly teach of the device comprising a limited endpoint editor.  Mason teaches the following:
the consumption format is tailored for the consumer device based on the consumer device being the limited endpoint editor.  As Mason teaches in paragraph [0022], an application 202 requesting a resource may perform at least one function such as, for example, providing e-mail service, word processing etc.  Any of which could be interpreted as a “limited endpoint editor”.  As Mason teaches in paragraph [0005] a resource is selected that is a configuration-specific version.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the software applications of ‘740 with the endpoint editor of Mason.  One of ordinary skill would have been motivated to have made such modification because as Mason teaches in paragraph [0001], such software packages 

Regarding claim 5, modified ‘740 teaches the method of claim 2 as described above. However, ‘740 does not explicitly teach of the information comprising productivity applications.  Mason teaches the following:
the information of software applications comprises information on productivity applications on the consumer device.  As Mason teaches in paragraph [0022], an application 202 requesting a resource may perform at least one function such as, for example, providing e-mail service, word processing etc.  Any of which could be interpreted as a “productivity application” as the applications are utilized to “produce” files.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the software applications of ‘740 with the endpoint editor of Mason.  One of ordinary skill would have been motivated to have made such modification because as Mason teaches in paragraph [0001], such software packages were well known to have different versions, and therefore require different version resources.

Regarding claim 7, modified ‘740 teaches the method of claim 2 as described above. However, ‘740 does not explicitly teach of the document being a word processing document.  Mason teaches the following:
the document is a word processing document.  As Mason teaches in paragraph [0022], application 202 may perform word processing, at least suggesting that a resource may be a “word processing document”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the document of ‘740 with the word processing document Mason.  One of ordinary skill would have been motivated to have made such modification because as Mason teaches in paragraph [0001], such software packages were well known to have different versions, and therefore require different version resources.

Regarding claim 8, modified ‘740 teaches the method of claim 7 as described above. However, as described above, ‘740 does not explicitly teach of the document being a word processing document.  Mason teaches the following:
the consumer device has a word processing application of a different version than indicated by a file format extension of the word processing document.  As Mason teaches in paragraph [0026], different files may include different versions of a same resource.  Therefore, the word processing application may be a “different version” than that of certain files, but not others.  As Mason teaches in paragraph [0027], names of files may be manipulated to label the files corresponding to the files’ version (file format extension).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the document of ‘740 with the word processing document Mason.  One of ordinary skill would have been motivated to have made such 

	Regarding instant claims 17-19, the limitations of instant claims 17-19 are substantially similar to those of instant claims 3-5 and are rejected using identical reasoning.

Regarding claim 21, modified ‘740 teaches the system of claim 16 as described above. However, ‘740 does not explicitly teach of the document being a word processing document.  Mason teaches the following:
the document is a word processing document.  As Mason teaches in paragraph [0022], application 202 may perform word processing, at least suggesting that a resource may be a “word processing document”; and
wherein the system has a word processing application of a different version than indicated by a file format extension of the word processing document.  As Mason teaches in paragraph [0026], different files may include different versions of a same resource.  Therefore, the word processing application may be a “different version” than that of certain files, but not others.  As Mason teaches in paragraph [0027], names of files may be manipulated to label the files corresponding to the files’ version (file format extension).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the document of ‘740 with the word processing 

Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of ‘740 in view of Evans in view of Mason.

As per instant claim 9, claim 1 of ‘740 in view of Evans teaches the limitations of instant claim 9 in a similar fashion to that of instant claim 1 as described above.  However, ‘740 does not explicitly teach of a word processing application of a different version than that of the document.
As Mason teaches in paragraph [0022], application 202 may perform word processing, at least suggesting that a resource may be a “word processing document”.  As Mason teaches in paragraph [0026], different files may include different versions of a same resource.  Therefore, the word processing application may be a “different version” than that of certain files, but not others.  As Mason teaches in paragraph [0027], names of files may be manipulated to label the files corresponding to the files’ version (file format extension).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the application and document of ‘740 with the word processing document Mason.  One of ordinary skill would have been motivated to have made such modification because as Mason teaches in paragraph [0001], such 

Instant claim 10 is taught by claim 6 of ‘740.

Regarding claim 11, modified ‘740 teaches the media of claim 10 as described above.  However, as discussed above, ‘740 does not explicitly teach of a word processing document or information of software applications on the device.  Mason teaches the following:
the selected word processing document is received in a consumption format based on the information of the software applications on the consumer device.  As Mason teaches in the abstract, a resource request is directed based upon a system configuration being associated with a particular version of a file.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the content item of ‘740 with the word processing document Mason.  One of ordinary skill would have been motivated to have made such modification because as Mason teaches in paragraph [0001], such software packages were well known to have different versions, and therefore require different version resources.  

Regarding claim 12 modified ‘740 teaches the media of claim 9 as described above. However, ‘740i does not explicitly teach of the device comprising a limited endpoint editor.  Mason teaches the following:
the consumer device comprises a limited endpoint editor.  As Mason teaches in paragraph [0022], an application 202 requesting a resource may perform at least one function such as, for example, providing e-mail service, word processing etc.  Any of which could be interpreted as a “limited endpoint editor”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system application of ‘740 with the endpoint editor of Mason.  One of ordinary skill would have been motivated to have made such modification because as Mason teaches in paragraph [0001], such software packages were well known to have different versions, and therefore require different version resources.

Regarding instant claims 13-15, instant claims 13-15 are substantially similar to those of instant claims 3-5 and are rejected using identical reasoning.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joshi et al. (US 2005/0132264), hereinafter Joshi, in view of Mason in view of Evans.

As per claim 2, Joshi teaches the following:
a method comprising: 
displaying, at a consumer device, a library of files and documents stored in a cloud storage, the files and documents being all files and documents irrespective of a supported file format for the consumer device.  As Joshi teaches in paragraph [0037], and corresponding Fig. 4A, 404, a user is enabled to select a media item.  As Joshi further shows in Fig. 4A, a determination for transcoding is made subsequent in step 410.  Therefore, the media items available for selection are presented irrespective if they need transcoding or not; 
providing, to a content access service, information of software applications on the consumer device.  As Joshi teaches in paragraph [0024], UPnP control points and discovery methods may be utilized to determine rendering device capabilities.  As Joshi 
in response to receiving, at the consumer device, a user selection of a selected document from the library, automatically invoking the content access service to receive the selected document in a consumption format based, at least in part, on the information of software applications on the consumer device, receiving the selected document, and displaying the selected document in the consumption format.  As Joshi shows in Fig. 4A, if it is determined that a media item needs intelligent transcoding (“yes” at step 410), the media is transcoded and streamed to the rendering device.
While Joshi teaches of determining device capabilities, Joshi does not explicitly teach of “information of software applications on the consumer device”.  In a similar field of endeavor, Mason teaches determining system configurations and directing requests for application resources based upon said configurations (see abstract).  Mason further teaches in paragraph [0027], that the system configurations may be hardware and/or software configurations.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the media item transcoding method of Joshi with the software configuration determination of Mason.  One of ordinary skill would have been motivated to have made such modification because as Mason teaches in paragraph [0002], such software configuration determination benefits a user in located resources that are compatible with a utilized software platform.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the content storage of Joshi with the cloud based storage of Evans.  One of ordinary skill would have been motivated to have made such modification because as Evans teaches in paragraph [0002], such centralized storage methods benefit a user in not requiring constant transfers between devices.

Regarding claim 3, modified Joshi teaches the method of claim 2 as described above. However, Joshi does not explicitly teach of the device comprising a limited endpoint editor.  Mason teaches the following:
the consumer device comprises a limited endpoint editor.  As Mason teaches in paragraph [0022], an application 202 requesting a resource may perform at least one function such as, for example, providing e-mail service, word processing etc.  Any of which could be interpreted as a “limited endpoint editor”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the media item transcoding method of Joshi with the endpoint editor of Mason.  One of ordinary skill would have been motivated to have made such modification because as Mason teaches in paragraph [0001], such software 

Regarding claim 4, modified Joshi teaches the method of claim 3 as described above. However, as described above, Joshi does not explicitly teach of the device comprising a limited endpoint editor.  Mason teaches the following:
the consumption format is tailored for the consumer device based on the consumer device being the limited endpoint editor.  As Mason teaches in paragraph [0022], an application 202 requesting a resource may perform at least one function such as, for example, providing e-mail service, word processing etc.  Any of which could be interpreted as a “limited endpoint editor”.  As Mason teaches in paragraph [0005] a resource is selected that is a configuration-specific version.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the media item transcoding method of Joshi with the endpoint editor of Mason.  One of ordinary skill would have been motivated to have made such modification because as Mason teaches in paragraph [0001], such software packages were well known to have different versions, and therefore require different version resources.  

Regarding claim 5, modified Joshi teaches the method of claim 2 as described above. However, Joshi does not explicitly teach of the information comprising productivity applications.  Mason teaches the following:
the information of software applications comprises information on productivity applications on the consumer device.  As Mason teaches in paragraph [0022], an application 202 requesting a resource may perform at least one function such as, for example, providing e-mail service, word processing etc.  Any of which could be interpreted as a “productivity application” as the applications are utilized to “produce” files.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the media item transcoding method of Joshi with the endpoint editor of Mason.  One of ordinary skill would have been motivated to have made such modification because as Mason teaches in paragraph [0001], such software packages were well known to have different versions, and therefore require different version resources.

Regarding claim 6, modified Joshi teaches the method of claim 2 as described above.  Joshi further teaches the following:
the selected document is of a non-supported file format for the consumer device.  As Joshi shows in Fig. 4A, a determination of a need for transcoding 410 occurs after an item is selected 404.  Therefore, a “non-supported file format” may be selected prior to determining that the file would require transcoding.

Regarding claim 7, modified Joshi teaches the method of claim 2 as described above. However, Joshi does not explicitly teach of the document being a word processing document.  Mason teaches the following:
the document is a word processing document.  As Mason teaches in paragraph [0022], application 202 may perform word processing, at least suggesting that a resource may be a “word processing document”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the media item transcoding method of Joshi with the word processing document Mason.  One of ordinary skill would have been motivated to have made such modification because as Mason teaches in paragraph [0001], such software packages were well known to have different versions, and therefore require different version resources.

Regarding claim 8, modified Joshi teaches the method of claim 7 as described above. However, as described above, Joshi does not explicitly teach of the document being a word processing document.  Mason teaches the following:
the consumer device has a word processing application of a different version than indicated by a file format extension of the word processing document.  As Mason teaches in paragraph [0026], different files may include different versions of a same resource.  Therefore, the word processing application may be a “different version” than that of certain files, but not others.  As Mason teaches in paragraph [0027], names of files may be manipulated to label the files corresponding to the files’ version (file format extension).

	As per claim 9, Joshi teaches the following:
one or more computer-readable storage media having instructions stored thereon that, (see Fig. 5, 505 and 510), when executed by a processor, (see Fig. 5, 503), direct a consumer device to:
 display, at the consumer device, a library of files and documents stored in a cloud storage, the files and documents being all files and documents irrespective of a supported file format for the consumer device.  As Joshi teaches in paragraph [0037], and corresponding Fig. 4A, 404, a user is enabled to select a media item.  As Joshi further shows in Fig. 4A, a determination for transcoding is made subsequent in step 410.  Therefore, the media items available for selection are presented irrespective if they need transcoding or not; and 
provide, to a content access service, information of the consumer device.  As Joshi teaches in paragraph [0024], UPnP control points and discovery methods may be utilized to determine rendering device capabilities.  As Joshi teaches in paragraph [0018], PC 114 is utilized as a content source for other rendering devices and may be a “home server”, which would be interpreted as a “content access service; and 
in response to receiving, at the consumer device, a user selection of a selected word processing document from the library, automatically invoke the content access service to receive the selected word processing document in a consumption format, receive the selected document, and display the selected document in the consumption format, wherein the consumer device has a word processing application of a different version than indicated by a file format extension of the word processing document.  As Joshi shows in Fig. 4A, if it is determined that a media item needs intelligent transcoding (“yes” at step 410), the media is transcoded and streamed to the rendering device.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the media item transcoding method of Joshi with the word processing document Mason.  One of ordinary skill would have been motivated to have made such modification because as Mason teaches in paragraph [0001], such software packages were well known to have different versions, and therefore require different version resources.  
Furthermore, Joshi does not explicitly teach of utilizing cloud storage.  In a similar field of endeavor, Evans teaches of communicating data to a device based upon the devices detected capabilities (see abstract).  Evans further teaches in the abstract, that the management of devices and content storage is a “cloud-based content management service”.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the content storage of Joshi with the cloud based 

Regarding claim 10, modified Joshi teaches the media of claim 9 as described above.  While Joshi teaches of determining device capabilities, Joshi does not explicitly teach of “the information of the consumer device comprises information of software applications on the consumer device”.  Mason teaches in paragraph [0027], that the system configurations may be hardware and/or software configurations.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the media item transcoding method of Joshi with the software configuration determination of Mason.  One of ordinary skill would have been motivated to have made such modification because as Mason teaches in paragraph [0002], such software configuration determination benefits a user in located resources that are compatible with a utilized software platform.

Regarding claim 11, modified Joshi teaches the media of claim 10 as described above.  However, as discussed above, Joshi does not explicitly teach of a word processing document or information of software applications on the device.  Mason teaches the following:
the selected word processing document is received in a consumption format based on the information of the software applications on the consumer device.  As 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the media item transcoding method of Joshi with the word processing document Mason.  One of ordinary skill would have been motivated to have made such modification because as Mason teaches in paragraph [0001], such software packages were well known to have different versions, and therefore require different version resources.  

Regarding claim 12 modified Joshi teaches the media of claim 9 as described above. However, Joshi does not explicitly teach of the device comprising a limited endpoint editor.  Mason teaches the following:
the consumer device comprises a limited endpoint editor.  As Mason teaches in paragraph [0022], an application 202 requesting a resource may perform at least one function such as, for example, providing e-mail service, word processing etc.  Any of which could be interpreted as a “limited endpoint editor”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the media item transcoding method of Joshi with the endpoint editor of Mason.  One of ordinary skill would have been motivated to have made such modification because as Mason teaches in paragraph [0001], such software packages were well known to have different versions, and therefore require different version resources.

Regarding claim 13, modified Joshi teaches the media of claim 12 as described above. However, as described above, Joshi does not explicitly teach of the device comprising a limited endpoint editor.  Mason teaches the following:
the consumption format is tailored for the consumer device based on the consumer device being the limited endpoint editor.  As Mason teaches in paragraph [0022], an application 202 requesting a resource may perform at least one function such as, for example, providing e-mail service, word processing etc.  Any of which could be interpreted as a “limited endpoint editor”.  As Mason teaches in paragraph [0005] a resource is selected that is a configuration-specific version.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the media item transcoding method of Joshi with the endpoint editor of Mason.  One of ordinary skill would have been motivated to have made such modification because as Mason teaches in paragraph [0001], such software packages were well known to have different versions, and therefore require different version resources.  

Regarding claim 14, modified Joshi teaches the media of claim 9 as described above. However, Joshi does not explicitly teach of the information comprising productivity applications.  Mason teaches the following:
the information of software applications comprises information on productivity applications on the consumer device.  As Mason teaches in paragraph [0022], an application 202 requesting a resource may perform at least one function such as, for example, providing e-mail service, word processing etc.  Any of which could be 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the media item transcoding method of Joshi with the endpoint editor of Mason.  One of ordinary skill would have been motivated to have made such modification because as Mason teaches in paragraph [0001], such software packages were well known to have different versions, and therefore require different version resources.

Regarding claim 15, modified Joshi teaches the media of claim 9 as described above.  Joshi further teaches the following:
the selected document is of a non-supported file format for the consumer device.  As Joshi shows in Fig. 4A, a determination of a need for transcoding 410 occurs after an item is selected 404.  Therefore, a “non-supported file format” may be selected prior to determining that the file would require transcoding.

	As per claim 16, Joshi teaches the following:
a system comprising: 
a processor, (see Fig. 5, 503); 
memory, (see Fig. 5, 505 and 510); and
 instructions stored on the memory that when executed by the processor direct the processor to: 
display a library of files and documents stored in a cloud storage, the files and documents being all files and documents irrespective of a supported file format for the system.  As Joshi teaches in paragraph [0037], and corresponding Fig. 4A, 404, a user is enabled to select a media item.  As Joshi further shows in Fig. 4A, a determination for transcoding is made subsequent in step 410.  Therefore, the media items available for selection are presented irrespective if they need transcoding or not; 
provide, to a content access service, information of software applications on the system.  As Joshi teaches in paragraph [0024], UPnP control points and discovery methods may be utilized to determine rendering device capabilities.  As Joshi teaches in paragraph [0018], PC 114 is utilized as a content source for other rendering devices and may be a “home server”, which would be interpreted as a “content access service”; and 
in response to receiving a user selection of a selected document from the library, automatically invoke the content access service to receive the selected document in a consumption format based, at least in part, on the information of software applications on the system, receive the selected document, and display the selected document in the consumption format.  As Joshi shows in Fig. 4A, if it is determined that a media item needs intelligent transcoding (“yes” at step 410), the media is transcoded and streamed to the rendering device.
While Joshi teaches of determining device capabilities, Joshi does not explicitly teach of “information of software applications on the consumer device”.  In a similar field of endeavor, Mason teaches determining system configurations and directing requests for application resources based upon said configurations (see abstract).  Mason further software configurations.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the media item transcoding method of Joshi with the software configuration determination of Mason.  One of ordinary skill would have been motivated to have made such modification because as Mason teaches in paragraph [0002], such software configuration determination benefits a user in located resources that are compatible with a utilized software platform.
Furthermore, Joshi does not explicitly teach of utilizing cloud storage.  In a similar field of endeavor, Evans teaches of communicating data to a device based upon the devices detected capabilities (see abstract).  Evans further teaches in the abstract, that the management of devices and content storage is a “cloud-based content management service”.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the content storage of Joshi with the cloud based storage of Evans.  One of ordinary skill would have been motivated to have made such modification because as Evans teaches in paragraph [0002], such centralized storage methods benefit a user in not requiring constant transfers between devices.

Regarding claim 17, modified Joshi teaches the system of claim 16 as described above. However, Joshi does not explicitly teach of the device comprising a limited endpoint editor.  Mason teaches the following:
the system comprises a limited endpoint editor.  As Mason teaches in paragraph [0022], an application 202 requesting a resource may perform at least one function such as, for example, providing e-mail service, word processing etc.  Any of which could be interpreted as a “limited endpoint editor”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the media item transcoding method of Joshi with the endpoint editor of Mason.  One of ordinary skill would have been motivated to have made such modification because as Mason teaches in paragraph [0001], such software packages were well known to have different versions, and therefore require different version resources.

Regarding claim 18, modified Joshi teaches the system of claim 17 as described above. However, as described above, Joshi does not explicitly teach of the device comprising a limited endpoint editor.  Mason teaches the following:
the consumption format is tailored for the system  based on the consumer device being the limited endpoint editor.  As Mason teaches in paragraph [0022], an application 202 requesting a resource may perform at least one function such as, for example, providing e-mail service, word processing etc.  Any of which could be interpreted as a “limited endpoint editor”.  As Mason teaches in paragraph [0005] a resource is selected that is a configuration-specific version.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the media item transcoding method of Joshi with the endpoint editor of Mason.  One of ordinary skill would have been motivated to have 

Regarding claim 19, modified Joshi teaches the system of claim 16 as described above. However, Joshi does not explicitly teach of the information comprising productivity applications.  Mason teaches the following:
the information of software applications comprises information on productivity applications on the system.  As Mason teaches in paragraph [0022], an application 202 requesting a resource may perform at least one function such as, for example, providing e-mail service, word processing etc.  Any of which could be interpreted as a “productivity application” as the applications are utilized to “produce” files.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the media item transcoding method of Joshi with the endpoint editor of Mason.  One of ordinary skill would have been motivated to have made such modification because as Mason teaches in paragraph [0001], such software packages were well known to have different versions, and therefore require different version resources.

Regarding claim 20, modified Joshi teaches the system of claim 16 as described above.  Joshi further teaches the following:
the selected document is of a non-supported file format for the system.  As Joshi shows in Fig. 4A, a determination of a need for transcoding 410 occurs after an item is 

Regarding claim 21, modified Joshi teaches the system of claim 16 as described above. However, Joshi does not explicitly teach of the document being a word processing document.  Mason teaches the following:
the document is a word processing document.  As Mason teaches in paragraph [0022], application 202 may perform word processing, at least suggesting that a resource may be a “word processing document”; and
wherein the system has a word processing application of a different version than indicated by a file format extension of the word processing document.  As Mason teaches in paragraph [0026], different files may include different versions of a same resource.  Therefore, the word processing application may be a “different version” than that of certain files, but not others.  As Mason teaches in paragraph [0027], names of files may be manipulated to label the files corresponding to the files’ version (file format extension).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the media item transcoding method of Joshi with the word processing document Mason.  One of ordinary skill would have been motivated to have made such modification because as Mason teaches in paragraph [0001], such software packages were well known to have different versions, and therefore require different version resources.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sabadell et al. US 6,847,384), translation of objects between different application versions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175